DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities: line 3 of the claim recites “operation signal is input”, but for clarity the recitation should be amended to instead read --operation signal is input to the controller--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisaki (US 2015/0204599).
	As to claim 1, Chisaki discloses a heat pump comprising:
	an indoor unit 20 including an indoor heat exchanger 21;
	an outdoor unit 30 including an outdoor heat exchanger 33 and a compressor 31 that compresses a refrigerant;
	a housing 40 that forms an outer shape of the outdoor unit 30 and provides an internal space in which the outdoor heat exchanger 33 and the compressor 31 are disposed (Fig. 3);
	a partition wall 50 that is disposed in the internal space of the housing 40 and divides the internal space into a flow path space F in which the outdoor heat exchanger 33 is disposed and a cycle space M in which the compressor 31 is disposed (Fig. 3);
	an outdoor fan 35 disposed in the flow path space F to cause an air flow; and
	a controller that controls an operation of the compressor 31 and the outdoor fan 35 (paragraphs 31 and 56);
	wherein the housing 40 includes a hole 45 that communicates with the cycle space M, and the partition wall 50 includes a barrier hole 51 that communicates with the flow path space F and the cycle space M.
	As to claim 2, Chisaki discloses the fan 35 providing a flow of outdoor air across exchanger 33 (paragraph 35) and through an outlet 46, and thus necessarily includes an inflow hole and a discharge hole as claimed. 
	As to claim 3, Chisaki discloses the controller operating the outdoor fan 35 for a predetermined period of time, prior to driving the compressor 31, when a heat pump operation signal is input to the controller (paragraph 73).
	As to claim 4, Chisaki discloses the partition wall 50 extending in the vertical direction, wherein the spaces F and M are disposed at lateral sides of the wall 50 and the barrier hole 51 is provided adjacent a lower end of the wall 50 (Fig. 3).
	As to claim 5, Chisaki discloses the hole 45 disposed in a portion 42 of the housing 40 that defines a boundary of the cycle space M and positioned above the barrier hole (Fig. 3).
	As to claims 12-16, Chisaki, as modified, meets the limitations of claim 20 for the same reasons as discussed in the rejections above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Kagawa (WO 2020/044539, see attached English translation).
	As to claim 6, Chisaki does not explicitly teach a damper as claimed. However, Kagawa teaches a damper 74 that is mounted so as to be movable in a vertical direction so as to open or close a barrier hole in an air conditioning housing partition (Figs. 17-18). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Chisaki to include a damper as taught by Kagawa because it would increase the control capability of the system to manage airflow through the barrier hole 51 in the partition 50. 
	It is noted that Kagawa is silent regarding the particular construction of the damper and thus does not explicitly teach a guide rail as claimed. However, it would have been an obvious design choice to modify the reference by having a damper guide rail, since applicant has not disclosed that having a guide rail for the damper solves any stated problem or provides any unexpected result, and it appears that the damper 74 would perform equally well using any suitable means for opening and closing the barrier hole 51.
	As to claims 7-8, Chisaki teaches operating the outdoor fan 35 for a predetermined period of time, prior to driving the compressor, to discharge any leaked refrigerant within the space M through the barrier hole 51 (paragraphs 73 and 77). Therefore the modified apparatus is considered to include opening the damper during the predetermined time to ensure that any leaked refrigerant can be dissipated, and closing the damper after the predetermined time has elapsed in order to prevent unwanted airflow.
	As to claim 9, Chisaki, as modified, includes utilizing a sensor 61 to detect leaked refrigerant and opening the barrier hole by the damper while operating the outdoor fan when it is determined that an amount of leaked refrigerant exceeds a reference amount (Kagawa; page 12, lines 1-4).
	Chisaki, as modified, does not explicitly teach stopping the compressor in response to a detected refrigerant leak as claimed. However, Official Notice is taken that stopping a compressor in response to a detected refrigerant leak is a common and typical feature of an HVAC system that would have been obvious to use in conjunction with the operation of Chisaki for the purpose of preventing further refrigerant leakage.
	As to claim 10, Chisaki, as modified, does not explicitly teach adjusting the predetermined period of time as claimed. 
	First, it is noted that such an operation is merely a recitation of an intended use. Chisaki teaches operating for the predetermined time and thus is considered to be capable of operating for an increased period of time.
	Furthermore, it would be readily apparent to one of ordinary skill in the art that the time necessary for proper dissipation of leaked refrigerant would increase proportionally to the amount of refrigerant that is present within the housing 40. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Chisaki such that the predetermined time is increased as a total amount of refrigerant increases in order to ensure that any leaked refrigerant is properly dissipated.
	As to claims 17-18, Chisaki, as modified, meets the limitations of claim 20 for the same reasons as discussed in the rejections above.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above.
	As to claims 11 and 19, Chisaki teaches an electronic component box 61 installed in the cycle space M (Fig. 7), the box 61 housing components which constitute the controller on a circuit board (paragraph 52), wherein the controller operates the outdoor fan 35 for a predetermined period of time before driving the compressor 31 when a heat pump signal is input to the controller (paragraph 73).
	Chisaki is silent regarding the specific controller components of the system and therefore does not explicitly teach an inverter board as claimed. However, Official Notice is taken that an inverter board is a common and typical feature of an HVAC controller that would have been obvious to use in conjunction with the controller of Chisaki for the purpose of providing variable speed control of the compressor 31 to efficiently meet a cooling/heating demand of the system.
	As to claim 20, Chisaki, as modified, meets the limitations of claim 20 for the same reasons as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763